- vrt EXHIBIT 99.1 ALEXANDER’S, INC. 2 DEFERRED STOCK UNIT GRANT AGREEMENT DEFERRED STOCK UNIT GRANT AGREEMENT (the “Grant Agreement”) made as of date set forth on ScheduleA hereto between ALEXANDER’S, INC., a Delaware corporation (the “ Company ”), and the director of the Company’s Board named on ScheduleA (the “ Grantee ”). RECITALS A. In accordance with the Alexander’s, Inc. 2006 Omnibus Stock Plan, as it may be amended or modified from time to time (the “ Plan ”), the Company desires in connection with the Grantee’s service as a member of the Board of Directors of the Company, to provide the Grantee with an opportunity to acquire the Company’s common shares, par value $1.00 per share (the “ Shares ”), and thereby provide additional incentive for the Grantee to promote the progress and success of the business of the Company and its subsidiaries. B. ScheduleA hereto sets forth certain significant details of the deferred stock unit grant herein and is incorporated herein by reference. Capitalized terms used herein and not otherwise defined have the meanings provided by the Plan. NOW, THEREFORE, the Company and the Grantee hereby agree as follows: AGREEMENT 1. Grant of Restricted Stock . On the terms and conditions set forth herein, as well as the terms and conditions of the Plan, the Company hereby grants to the Grantee such number of deferred stock units as is set forth on ScheduleA (the “ DSUs ”). Each DSU constitutes an unfunded and unsecured promise of the Company to deliver (or cause to be delivered) to Grantee, subject to the terms and conditions of this Grant Agreement, one Share on the Delivery Date as provided herein. Until such delivery, Grantee shall have only the rights of a general unsecured creditor and no rights as a shareholder of the Company. This grant is subject to all terms and provisions of the Plan and this Grant Agreement . 2. Delivery . (a) In General . Except as provided below in this Paragraph 2 and subject to Paragraphs 5 and 12, the Delivery Date shall be on the third business day following the date on which Grantee ceases to be a member of the Board of Directors of the Company. (b) Death . Notwithstanding any other Paragraph of this Grant Agreement (except Paragraph 12), if Grantee dies prior to the Delivery Date, the Shares corresponding to Grantee’s outstanding DSUs shall be delivered to the representative of Grantee’s estate as soon as practicable after the date of death and after such documentation as may be requested by the Committee is provided to the Committee. The Committee may adopt procedures pursuant to which Grantee may be permitted to specifically bequeath some or all of his or her outstanding DSUs under Grantee’s will to an organization described in Sections 501(c)(3) and 2055(a) of the Code (or such other similar charitable organization as may be approved by the Committee). 3. Dividend Equivalent Rights . Prior to the delivery of Shares pursuant to this Grant Agreement, at the time of distribution of any regular cash dividend paid by the Company in respect of the Common Stock, Grantee shall be entitled to receive an amount in cash equal to such regular cash dividend payment as would have been made in respect of the Shares not yet delivered, as if the Shares had been actually delivered. 4. Non-transferability . Except as may otherwise be provided in this Paragraph or as otherwise may be provided by the Committee, the limitations set forth in Section 14 of the Plan shall apply to this Grant. Any purported transfer or assignment in violation of the provisions of this Paragraph 4 or Section 14 of the Plan shall be void. The Committee may adopt procedures pursuant to which Grantee may transfer some or all of his or her DSUs through a gift for no consideration to any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive relationships, any person sharing the recipient’s household (other than a tenant or employee), a trust in which these persons have more than 50% of the beneficial interest, and any other entity in which these persons (or the recipient) own more than 50% of the voting interests. 5. Withholding, Consents and Legends . (a) The delivery of Shares is conditioned on Grantee’s satisfaction of any applicable withholding taxes in accordance with Section 13 of the Plan. The Grantee may elect to satisfy its withholding obligation due on delivery of Shares by having the Company retain from that delivery the number of Shares whose fair market value equals the amount required to be withheld. (b) Grantee’s rights in respect of the DSUs are conditioned on the receipt to the full satisfaction of the Committee of any required consents that the Committee may determine to be necessary or advisable. (c) The Company may affix to Certificates representing Shares issued pursuant to this Grant Agreement any legend that the Committee determines to be necessary or advisable. The Company may advise the transfer agent to place a stop order against any legended Shares. 6. Notice .
